Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed8/2/2022 has been entered. Claims 1-20 remain pending in the application.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2017/0172852 to McBean et al.
Regarding claim 1, McBean et al. discloses a fluid collection receptacle (spout pouch 14, see Fig. 4), comprising: 
a rigid connector (spout 20, rigid, see paragraph 68) attached to the fluid collection receptacle (spout pouch 14) which is connectable to a breast pump manifold (breast pump 28, see Fig. 4); 
a liquid tight seal (either the fluid tight seal formed between cap 22 and spout pouch 14 (paragraph 71) or the liquid tight seal formed by the seams formed around edge of spout pouch 14) in the fluid collection receptacle (spout pouch 14), wherein the fluid collection receptacle (spout pouch 14) is constructed of a flexible plastic (paragraph 68).
The Examiner is of the position that it is readily apparent to one of ordinary skill in the art that the fluid collection receptacle/spout pouch 14 has a liquid tight seal formed at the seams formed around edge of the fluid collection receptacle/spout pouch 14, as claimed. 
Nonetheless, the Examiner is further of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the edges of the fluid collection receptacle/spout pouch 14 such that they form a liquid tight seal at the seams formed around edge of the fluid collection receptacle/spout pouch 14, as claimed, so that the fluid collection receptacle/spout pouch 14 does not leak when filled with breast milk. 
Regarding claim 9, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses a gusset (shown in Fig. 2) at a bottom portion of the fluid collection receptacle (spout pouch 14) such that the fluid collection receptacle stands upright when a fluid is stored therein (the Examiner is of the position that the gusset structure at the bottom of the fluid collection receptacle (spout pouch 14) of McBean et al. is fully capable of supporting the fluid collection receptacle (spout pouch 14) to stand upright when a fluid is stored therein, as claimed). 
Regarding claim 10, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses a one-way valve (valve) attached to the fluid collection receptacle (spout pouch 14) (paragraph 71).
Regarding claim 13, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses that the connector (spout 20) includes a cap over an opening in the connector (cap 22) (see Fig. 3 and 6).
Regarding claim 15, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses further comprising a tab (see Examiner’s annotated Fig. 3 below). 

    PNG
    media_image1.png
    738
    453
    media_image1.png
    Greyscale

Regarding claim 16, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 15, and McBean et al. further discloses further comprising a second tab (see Examiner’s annotated Fig. 3 below). 

    PNG
    media_image2.png
    738
    453
    media_image2.png
    Greyscale

Regarding claim 17, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 16, and McBean et al. further discloses that the tab and the second tab are disposed on opposing sides of the fluid collection receptacle (spout pouch 14) (see Examiner’s annotated Fig. 3 above). 
Regarding claim 18, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses that the connector (spout 20) that is connectable to the breast pump manifold (breast pump 28) (see Fig. 4) is further connected to the fluid collection receptacle (spout pouch 14) (see Fig. 4).
Regarding claim 19, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses that fluid collection receptacle (spout pouch 14) further includes a spout (feeding spout (paragraph 71) and/or nipple 16 (Fig. 12) and/or feeding utensil 64 (Figs. 21A and 21B)) which mates with the connector (spout 20) (paragraph 71, Fig. 12, Figs. 21A and 21B).
Regarding claim 20, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and McBean et al. further discloses that the connector (spout 20) includes threads that mate with the breast pump manifold (breast pump 28) (see Fig. 4; spout 20 may connect directly to the breast pump 28; paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean et al., in further view of U.S. Publication No. 2002/0156419 to Silver et al.
Regarding claim 2, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, but McBean et al. does not expressly state that the fluid collection receptacle further comprises a tear-away strip disposed between the rigid connector and the liquid tight seal.
Silver et al. teaches related device, that includes a fluid collection receptacle (flexible milk bag 30), comprising: a rigid connector (adapter collar 8) attached to the fluid collection receptacle (bag 30) which is connectable to a breast pump manifold (breast pump 1); a liquid tight seal (seal 35) in the fluid collection receptacle (bag 30), wherein the fluid collection receptacle (bag 30) is constructed of a flexible plastic (paragraph 20). Silver et al. further teaches a tear-away strip (the resealing strip at resealable seal 36 – plastic sheets 32 and 33 have to be torn away from one another to open seal 36 (paragraphs 20 and 22) and/or the tear away strip at notch 52 (paragraph 25)) disposed between the rigid connector (adapter collar 8) and the liquid tight seal (seal 35) (either of resealable seal 36 or the tear away strip at notch 52 would be considered disposed between the connector and at least a portion of the liquid tight seal 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the fluid collection receptacle of McBean et al. to include a tear-away strip, as taught by Silver et al., so that the fluid collection receptacle can be resealed after filling for sanitary storage for later use (paragraphs 6 and 9 of Silver et al.) (in the case of the resealable strip); and/or in order to provide an additional pour spout (paragraph 25 of Silver et al.) (in the case of the tear away strip at notch 52). 
Regarding claim 3, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, but McBean et al. does not expressly disclose a drain.
Silver et al. teaches related device, that includes a fluid collection receptacle (flexible milk bag 30), comprising: a rigid connector (adapter collar 8) attached to the fluid collection receptacle (bag 30) which is connectable to a breast pump manifold (breast pump 1); a liquid tight seal (seal 35) in the fluid collection receptacle (bag 30), wherein the fluid collection receptacle (bag 30) is constructed of a flexible plastic (paragraph 20). Silver et al. further teaches a drain (pour spout 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the fluid collection receptacle of McBean et al. to include a drain, as taught by Silver et al., so that the fluid collection receptacle can be provided with a drain spout (paragraph 25 of Silver et al.). 
Regarding claim 4, the modified device of McBean et al. in view of Silver et al. teaches the claimed invention as discussed above concerning claim 3, and Silver et al. further teaches that the drain (pour spout 51) is disposed at a bottom portion of the fluid collection receptacle (bag 30) (Fig. 3).
Regarding claim 5, the modified device of McBean et al. in view of Silver et al. teaches the claimed invention as discussed above concerning claim 4, and Silver et al. further teaches that the drain (pour spout 51) is a tear away or cut-away drain (via tearing the bag 30 at notch 52, paragraph 25).
Regarding claim 6, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, but McBean et al. does not expressly state that there is a dating indicator. 
Silver et al. teaches related device, that includes a fluid collection receptacle (flexible milk bag 30), comprising: a rigid connector (adapter collar 8) attached to the fluid collection receptacle (bag 30) which is connectable to a breast pump manifold (breast pump 1); a liquid tight seal (seal 35) in the fluid collection receptacle (bag 30), wherein the fluid collection receptacle (bag 30) is constructed of a flexible plastic (paragraph 20). Silver et al. further teaches a dating indicator (writing area 45; paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the fluid collection receptacle of McBean et al. to include a dating indicator, as taught by Silver et al., so that indicia can be provided on the writing area designating "Name", "Date", "Time" and the like (paragraph 21 of Silver et al.). 
Regarding claim 7, the modified device of McBean et al. in view of Silver et al. teaches the claimed invention as discussed above concerning claim 6, and Silver et al. further teaches that the dating indicator (writing area 45) provides a visual indication of an age of the liquid in the fluid collection receptacle (user can write the date in the writing area 45, see paragraph 21).
Regarding claim 10, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that McBean et al. further discloses a one-way valve (valve) attached to the fluid collection receptacle (spout pouch 14) (paragraph 71) (see 102(a)(1) rejection above for claim 10). 
Nonetheless, Silver et al. teaches related device, that includes a fluid collection receptacle (flexible milk bag 30), comprising: a rigid connector (adapter collar 8) attached to the fluid collection receptacle (bag 30) which is connectable to a breast pump manifold (breast pump 1); a liquid tight seal (seal 35) in the fluid collection receptacle (bag 30), wherein the fluid collection receptacle (bag 30) is constructed of a flexible plastic (paragraph 20). Silver et al. further teaches a one-way valve (valve 12, claim 2) attached to the fluid collection receptacle (bag 30) (valve 12 is attached to bag 30 via adapter collar 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the fluid collection receptacle of McBean et al. to include a one-way valve attached to the fluid collection receptacle, as taught by Silver et al., since McBean et al. itself suggests this (paragraph 71 of McBean et al.) and in order to cover the opening to the fluid collection receptacle (paragraph 18 of Silver et al.) and for controlling fluid flow into the fluid collection receptacle (claim 2 of Silver et al.). 
Regarding claim 11, the modified device of McBean et al. in view of Silver et al. teaches the claimed invention as discussed above concerning claim 10, and Silver et al. further teaches that the one-way valve (valve 12) permits a fluid to collect in the fluid collection receptacle (bag 30) (claim 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean et al., in further view of U.S. Patent No. 6,576,278 to Sprehe.
Regarding claim 9, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that McBean et al. further discloses a gusset (shown in Fig. 2) at a bottom portion of the fluid collection receptacle (spout pouch 14) such that the fluid collection receptacle stands upright when a fluid is stored therein (the Examiner is of the position that the gusset structure at the bottom of the fluid collection receptacle (spout pouch 14) of McBean et al. is fully capable of supporting the fluid collection receptacle (spout pouch 14) to stand upright when a fluid is stored therein, as claimed). 
Nonetheless, Sprehe teaches a fluid collection receptacle (liner 100) further comprising a gusset (gusset 101) at a bottom portion of the fluid collection receptacle (liner 100) (Figs. 5-6) such that the fluid collection receptacle (liner 100) stands upright when a fluid is stored therein (col. 7, lines 34-38 and see Figs. 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the gusset of the fluid collection receptacle of the device of McBean et al. to be a gusset, as taught by Sprehe, in order to increase the overall carrying capacity of the receptacle and make the receptacle more stable when filled (col. 7, lines 34-38 of Sprehe).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean et al., in further view of International Application No. WO2008/038054 to Harding.
Regarding claim 12, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 1, but McBean et al. does not expressly state that the connector includes a foil cover over an opening in the connector.
Harding teaches a fluid collection receptacle (spouted bag 2) (Figs. 1, 2) having a connector (bag spout 7) that includes a foil cover (foil 17) over an opening in the connector (bag spout 7) (see Figs. 1-2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to have modified the device of McBean et al. to include a foil pull tab over the opening of the connector, as taught by Harding, in order to protect the connector from contamination (page 8, last paragraph of Harding). 
Regarding claim 14, McBean et al. discloses, teaches or suggests the claimed invention as discussed above concerning claim 13, but McBean et al. does not expressly state that that the connector includes a removable pull tab over the opening in the connector. 
Harding teaches a fluid collection receptacle (spouted bag 2) (Figs. 1, 2) having a connector (bag spout 7) that includes a removable pull tab (flap or pull-tab on foil 17) over the opening in the connector (bag spout 7) (see Figs. 1-2) (page 8, last paragraph on page). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to have modified the device of McBean et al. to include a removable pull tab over the opening of the connector, as taught by Harding, in order to protect the connector from contamination (page 8, last paragraph of Harding). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments in the Response dated 8/2/2022 with regard to the claims have been considered but are moot as they do not apply to the current art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783